Case 1:19-mj-00624 Document 1-1 Filed on 05/31/19 in TXSD Page 1 of 1
AO 91 (Rev. 11/11) Criminal Complaint Fe ig 4

   

 

UNITED STATES DiSTRICT COURT Biri Sa
for the
Southern District of Texas MAY 3 1 2019
United States of America ) David J. Bradley, Clerk of Court
)
Vv. ) Case No.
Julian MARTINEZ )
Defendant(s) )
CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of 05/30/2019 in the county of Cameron in the Southern District of Texas, the defendant(s) violated:

Code Section Offense Description
Title 18, United States Code, Section 1470 knoWingly transferred obscéne materials a minor‘under the age of 16.

This criminal complaint is based on these facts:

On May 30, 2019, agents with the Homeland Security Investigations (HSI) led Rio Grande Valley Child Exploitation
Investigations Task Force (RGV CEITF) conducted an online investigation into the online solicitation of minors. The
investigation led agents to Julian MARTINEZ.

During a post-Miranda interview, MARTINEZ admitted to using a Samsung Galaxy S9+ smart phone, which is a facility and

means of insterstate and foreign commerce, to transfer three (3) images of an erect male penis to an individual who he knew had
not attained the age of 16.

[ ] Continued on the attached sheet. eng.

Complainant's Signature

Scott McIver Special Agent
Printed name and title

 

Sworn to before me and signed in my presence.

Mey 1,214 Lae, —

Judge's venan /

Brownsville, Texas Ronald G. Morgan USS. 7 Judge
City and State Printed name and title

 
